DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one circuit” of claims 1, 4, 10, 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 10 is objected to because of the following informalities: The recitation “on” after -contact with seems incorrect.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the original claim stated “determine a contact….”  The claim have been amended to “classify a contact….”  The claim is not clear why classification is being used. What is the purpose/result of the classification?  Where is the descriptive support for this term in the specification?  How is the “classified contact being used?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-14, 16-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Rajagopal et al (US Publication No. 2018/0049716 A1).
 	Regarding claims 1-3, Rajagopal teaches an electronic device (stethoscope), comprising: a housing having an internal surface and an external surface; and at least one circuit (A circuit is a path for electrical current within a system between components. The claims inherently anticipate the use of “at least one circuit), comprising: a plurality of ultrasonic transducers (para 0140; 210) spaced apart along the internal surface of the housing, wherein the sensor is configured to: emit a plurality of ultrasonic signals (para. 0142-0143) through at least a portion of the housing from the plurality of ultrasonic transducers, detect a plurality of reflections of at least some of the emitted plurality of ultrasonic signals (para. 0142-0143), and classify a contact on the external surface based on the detected plurality of reflections (para. 0271; wherein blood pressure is detected).  

 	Regarding claims 4-6, Rajagopal teaches the electronic device of claim 3, wherein the at least one circuit, further comprises a processing unit (fig. 4; processing unit) configured to determine the contact on the external surface by: receiving the electrical signals from one or more of the ultrasonic transducers; and processing the electrical signals to assess whether or to what extent the housing is in contact with a desired environment.  

 	Regarding claim 7, Rajagopal teaches the electronic device of claim 6, further comprising a speaker within the housing (para. 0019; speaker).  

 	Regarding claim 8, Rajagopal teaches the electronic device of claim 3, wherein each of the ultrasonic transducers comprises a piezoelectric material (para. 0140; piezoelectric) configured to generate the electrical signals responsive to a deformation of the piezoelectric material by one or more of the plurality of reflections of the at least some of the emitted plurality of ultrasonic signals.  

 	Regarding claim 10-13, Rajagopal teaches a/an earbud (stethoscope), comprising: a housing having an internal surface and an external surface; and at least one circuit (A circuit is a path for electrical current within a system between components. The claims inherently anticipate the use of “at least one circuit), comprising: a plurality of ultrasonic transducers(para. 0140; 210) spaced apart along the internal surface of the housing, wherein the at least one circuit is configured to: emit a plurality of ultrasonic signals through at least a portion of the housing from the plurality of ultrasonic transducers (para 0142-0143), detect a plurality of reflections of at least some of the emitted plurality of ultrasonic signals (para. 0142-0143), and classify local surrounding that are in contact with on the external surface based on the detected plurality of reflections (para. 0271; wherein blood pressure is detected).  

 	Regarding claim 14, Rajagopal teaches the earbud of claim 13, wherein the at least one circuit, further comprises a processing unit (fig. 4; processing unit) configured to determine the contact on the external surface by: receiving the electrical signals from one or more of the ultrasonic transducers; and processing the electrical signals to assess whether or to what extent the housing is in contact with a desired environment.  

Regarding claim 21, The electronic device of claim 1, wherein each of the ultrasonic transducers include one or more conductive layers configured to deform a piezoelectric material (para. 0140; piezoelectric) to emit one or more of the plurality of ultrasonic signals, and the detecting of the plurality of reflections is by the plurality of ultrasonic transducers (para. 0142-0143). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal.
	Regarding claim 16-17, Rajagopal teaches an apparatus capable of performing a method, comprising: emitting a plurality of ultrasonic signals through at least a portion of a housing of an electronic device with a plurality of ultrasonic transducers that are spaced apart along an interior surface of the housing (para. 0142-0143); detecting a plurality of reflections of at least some of the emitted plurality of ultrasonic signals (para. 0142-0143); and determining an alignment of the electronic device with a user’s ear where the Prior Art several additional examples of a stethoscope used to determine heart rate, blood pressure, respirations which shows different alignment areas of the body.  
Further, Rajagopal teaches that in a non-stethoscope environments, the teachings can be used to detect damage in specific structures/locations (para. 0272-0276; bridges, buildings, piping).
One of ordinary skill in the art before the effective filing date of the claimed invention could have applied the known teaching to determine the location, i.e. heart function, lung function, bridges, piping, and the measurement result(s) of the location would have been predictable.  
 
  	Regarding claim 18, Rajagopal teaches the apparatus capable of performing the method of claim 16, further comprising operating a speaker (para. 0019; speaker) of the electronic device based on determining the contact.  

 	Regarding claims 19-20, Rajagopal teaches the apparatus capable of performing the method of claim 16, wherein emitting the plurality of ultrasonic signals comprises providing electrical signals to a piezoelectric material (para. 0140; piezoelectric) of each of the ultrasonic transducers.  
Allowable Subject Matter
Claim(s) 9, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive	With regard to the Applicant’s argument pertaining to claim 1, 10 that Rajagopal does not teach (new language) classify a contact on the external surface” since the Stethoscope measure from above the skin, the Examiner disagrees. 
Stethoscopes are placed directly on the skin. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this instance, the Argument argues “a contact on an external surface.” The “external surface” recited in the claims is in relation to a housing of the electronic device.
Further, when reading the preamble in the context of the entire claim, the recitation “earbud” (claim 10) is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection encompasses the newly amendment claim language. Please refer to the rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: +
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 17, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653